Exhibit 10.41

SOGOU INC.

SERIES A PREFERRED

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

OCTOBER 22, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

Definitions

     1   

2.

  

Agreements Among the Company, the Ordinary Holders and the Preferred Holders

     3      

2.1

  

Rights of Refusal

     3      

2.2

  

Right of Co-Sale

     5      

2.3

  

Non-Exercise of Rights

     6      

2.4

  

Limitations to Rights of Refusal and Co-Sale

     7      

2.5

  

Prohibited Transfers

     7   

3.

  

Assignments and Transfers; No Third Party Beneficiaries

     7   

4.

  

Effect of Change in Company’s Capital Structure

     7   

5.

  

Additional Ordinary Holders

     8   

6.

  

Notices

     8   

7.

  

Further Instruments and Actions

     8   

8.

  

Term

     8   

9.

  

Entire Agreement

     8   

10.

  

Governing Law and Dispute Resolutions

     8   

11.

  

Amendments and Waivers

     9   

12.

  

Severability

     9   

13.

  

Attorney’s Fees

     9   

14.

  

Specific Performance

     9   

15.

  

No Waiver

     9   

16.

  

Counterparts

     10    EXHIBITS   

EXHIBIT A        Schedule of Ordinary Holders

  

EXHIBIT B        Schedule of Investors

  



--------------------------------------------------------------------------------

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

This RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT (the “Agreement”) is entered
into as of October 22, 2010 by and among Sogou Inc., a company incorporated
under the laws of the Cayman Islands (the “Company”), the holders of Ordinary
Shares, par value US$0.001 per share, of the Company (the “Ordinary Shares”)
listed on the Schedule of Ordinary Holders attached as Exhibit A hereto (the
“Ordinary Holders”) and the investors listed on the Schedule of Investors
attached as Exhibit B hereto, each of which is herein referred to as an
“Investor” and, collectively, the “Investors”.

RECITALS

A. The Ordinary Holders are the owners of the number of shares of Ordinary
Shares of the Company set forth opposite the Ordinary Holders’ names on Exhibit
A attached hereto.

B. The Company and the Investors are parties to a Series A Preferred Share
Purchase Agreement (the “Purchase Agreement”) dated as of October 1, 2010, by
and among the Company, the Investors and the other parties thereto, whereby the
Company will sell, and the Investors will buy Series A Preferred Shares, par
value US$0.001 per share, of the Company (the “Series A Preferred”). Upon the
completion of the transactions contemplated by the Purchase Agreement, each
Investor will be the owner of the number of shares of Series A Preferred set
forth opposite the Investor’s name on Exhibit B attached hereto.

C. The obligations of the Company and the Investors under the Purchase Agreement
are conditioned upon, among other things, the execution and delivery of this
Agreement by the parties hereto.

D. The Company and the Ordinary Holders desire to induce the Investors to
purchase shares of the Company’s Series A Preferred pursuant to the Purchase
Agreement by agreeing to the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
other consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The term “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Person.

(b) The term “Agreement” has the meaning set forth in the Preamble of this
Agreement.

(c) The term “Alibaba” has the meaning set forth in Section 2.5.

(d) The term “Amended Memorandum” has the meaning set forth in Section 8.

 

1



--------------------------------------------------------------------------------

(e) The term “Business Day” means any weekday that the banks in the Cayman
Islands, the Hong Kong Special Administrative Region, the People’s Republic of
China, and the United States of America are generally open for business.

(f) The term “Co-Sale Participant” has the meaning set forth in Section 2.2.

(g) The term “Control” of a given Person means the power or authority, whether
exercised or not, to direct the business, management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, which power or authority shall
conclusively be presumed to exist upon possession of beneficial ownership or
power to direct the vote of more than fifty percent (50%) of the votes entitled
to be cast at a meeting of the members or shareholders of such Person or power
to control the composition of a majority of the board of directors of such
Person; the term “Controlled” has the meaning correlative to the foregoing.

(h) The term “Delivery” shall have the meaning set forth in Section 6 below.

(i) The term “Equity Securities” shall mean any securities having voting rights
in the election of the Board of Directors of the Company (the “Board”), or any
securities evidencing an ownership interest in the Company, or any securities
convertible into or exercisable for any shares of the foregoing, or any equity
appreciation, phantom equity, equity plans or similar rights with respect to the
Company, or any contract of any kind for the purchase or acquisition from the
Company of any of the foregoing, either directly or indirectly.

(j) The term “Fully Participating Preferred Holder” has the meaning set forth in
Section 2.1(b).

(k) The term “Holders” shall mean the Ordinary Holders, Investors or persons who
have acquired shares from any of such persons or their transferees or assignees
in accordance with the provisions of this Agreement.

(l) The term “Ordinary Shares” shall mean the Company’s Ordinary Shares, par
value US$0.001 per share.

(m) The term “Offered Shares” has the meaning set forth in Section 2.1(a).

(n) The term “Parties” shall mean the Company, the Ordinary Holders and the
Preferred Holders that are parties to this Agreement.

(o) The term “Participating Holders Overallotment Notice” has the meaning set
forth in Section 2.1(b).

(p) The term “Participating Preferred Holder” has the meaning set forth in
Section 2.1(b).

(q) The term “Participating Preferred Holder Notice” has the meaning set forth
in Section 2.1(b).

 

2



--------------------------------------------------------------------------------

(r) The term “Person” means any individual, corporation, partnership, limited
partnership, proprietorship, association, limited liability company, firm,
trust, estate or other enterprise or entity.

(s) The term “Preferred Holder” shall mean the Investors and persons who have
acquired shares of Series A Preferred from any of such persons or their
transferees or assignees in accordance with the provisions of this Agreement.
The term “Principal Tribunal” has the meaning set forth on Section 10(c).

(t) The term “Purchase Agreement” has the meaning set forth in the Recitals of
this Agreement.

(u) The term “Qualified IPO” shall mean the closing of the sale of Ordinary
Shares (including American Depositary Receipts representing such shares) in a
firm-commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), provided that (i) such offering results in gross cash
proceeds to the Company (before underwriting discounts, commissions and fees) of
at least US$100,000,000 and (ii) the market capitalization of the Company
immediately prior to such public offering (determined based on the per share
value equal to the minimum amount of the price range set forth in the
preliminary prospectus with respect to such offering) is at least
US$600,000,000.

(v) The term “Selling Shareholder” has the meaning set forth in Section 2.1(a).

(w) The term “Series A Preferred” has the meaning set forth in the Recitals of
this Agreement.

(x) The term “Sohu” has the meaning set forth in Section 2.5.

(y) The term “Transfer” shall include any sale, assignment, encumbrance,
hypothecation, pledge, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, including, but not
limited to, transfers pursuant to divorce or legal separation, transfers to
receivers, levying creditors, trustees or receivers in bankruptcy proceedings or
general assignees for the benefit of creditors, whether voluntary, involuntarily
or by operation of law, directly or indirectly, of any of the Equity Securities.

(z) The term “Transfer Notice” has the meaning set forth in Section 2.1(a).

2. Agreements Among the Company, the Ordinary Holders and the Preferred Holders.

2.1 Rights of Refusal.

(a) Transfer Notice. If at any time prior to the consummation of a Qualified IPO
any Holder proposes to Transfer Equity Securities (a “Selling Shareholder”),
then the Selling Shareholder shall promptly give the Company and each Preferred
Holder written notice of the Selling Shareholder’s intention to make the
Transfer (the “Transfer Notice”). The Transfer Notice shall include (i) a
description of the Equity Securities to be transferred (“Offered Shares”),
(ii) the name(s) and address(es) of the prospective transferee(s), (iii) the
consideration and (iv) the material terms and conditions upon which the proposed
Transfer is to be made. The Transfer Notice shall certify that the Selling
Shareholder in good faith believes a binding agreement for the Transfer is
obtainable on the terms set forth in the Transfer Notice. The Transfer Notice
shall also include a copy of any written proposal, term sheet or letter of
intent or other agreement relating to the proposed Transfer. In the event that
the transfer is being made pursuant to the provisions of Section 2.4, the
Transfer Notice shall state under which specific subsection the Transfer is
being made.

 

3



--------------------------------------------------------------------------------

(b) Holders’ Right of Refusal. (i) Each Preferred Holder (not including the
Selling Shareholder) shall have an option for a period of ten (10) Business Days
from the Delivery of the Transfer Notice from the Selling Shareholder set forth
in Section 2.1(a) to elect to purchase its respective pro rata share of the
Offered Shares at the same price and subject to the same material terms and
conditions as described in the Transfer Notice. Each Preferred Holder may
exercise such purchase option and purchase all or any portion of his, her or its
pro rata share of the Offered Shares (a “Participating Preferred Holder”), by
notifying the Selling Shareholder and the Company in writing, before expiration
of the ten (10) Business Day period as to the number of such shares that it
wishes to purchase (the “Participating Preferred Holder Notice”). Each Preferred
Holder’s pro rata share of the Offered Shares shall be a fraction of the Offered
Shares, the numerator of which shall be the number of Ordinary Shares (including
Ordinary Shares issuable upon conversion of Series A Preferred) owned by such
Preferred Holder on the date of the Transfer Notice and denominator of which
shall be the total number of Ordinary Shares (including Ordinary Shares issuable
upon conversion of Series A Preferred) held by all the Preferred Holders (not
including the Selling Shareholder) on the date of the Transfer Notice.

(ii) In the event any Preferred Holder elects not to purchase any or all of its
pro rata share of the Offered Shares available pursuant to its option under
subsection 2.1(b)(i) within the time period set forth therein, then the Selling
Shareholder shall promptly, but in any event within two (2) Business Days, give
written notice (the “Overallotment Notice”) to each Participating Preferred
Holder that has elected to purchase all of its pro rata share of the Offered
Shares (each a “Fully Participating Preferred Holder”), which notice shall set
forth the number of Offered Shares not purchased by the other Preferred Holders,
and shall offer the Fully Participating Preferred Holders the right to acquire
the unsubscribed shares. Each Fully Participating Preferred Holder shall have
three (3) Business Days after Delivery of the Overallotment Notice to deliver a
written notice to the Selling Shareholder (the “Participating Holders
Overallotment Notice”) of its election to purchase its pro rata share of the
unsubscribed shares on the same terms and conditions as set forth in the
Transfer Notice and indicating the maximum number of the unsubscribed shares
that it will purchase in the event that any other Fully Participating Preferred
Holder elects not to purchase its pro rata share of the unsubscribed shares. For
purposes of this Section 2.1(b)(ii) each Fully Participating Preferred Holder’s
pro rata share of the unsubscribed shares shall be a fraction, the numerator of
which shall be the number of Ordinary Shares (including Ordinary Shares issuable
upon conversion of Series A Preferred) owned by such Fully Participating
Preferred Holder on the date of the Transfer Notice and the denominator of which
shall be the total number of Ordinary Shares (including Ordinary Shares issuable
upon conversion of Series A Preferred) owned by all Fully Participating
Preferred Holders on the date of the Transfer Notice. For purposes of
subsections 2(b)(i) and (ii), each Participating Preferred Holder shall be
entitled to apportion Offered Shares to be purchased among its partners and
affiliates (including in the case of a venture capital fund other venture
capital funds affiliated with such fund), provided that such Participating
Preferred Holder notifies the Selling Shareholder of such allocation.

 

4



--------------------------------------------------------------------------------

(c) Payment. (i) The Participating Preferred Holders shall effect the purchase
of the Offered Shares with payment by check or wire transfer, against delivery
of the Offered Shares to be purchased at a place agreed upon between the Parties
and at the time of the scheduled closing therefor, which shall be no later than
the latest to occur of (A) thirty (30) Business Days after Delivery to the
Preferred Holder of the Transfer Notice (or the Overallotment Notice, if
applicable), (B) the closing date contemplated in the Transfer Notice and
(C) the date on which the value of the purchase price has been established
pursuant to subsection 2.1(c)(ii).

(ii) Should the purchase price specified in the Transfer Notice be payable in
property other than cash or evidences of indebtedness, the Company (and the
Participating Preferred Holders) shall have the right to pay the purchase price
in the form of cash equal in amount to the fair market value of such property.
If the Selling Shareholder and the Participating Preferred Holders cannot agree
on such cash value within five (5) Business Days after Delivery to the Preferred
Holders of the Transfer Notice, the valuation shall be made by an appraiser of
recognized standing selected by the Selling Shareholder and the Participating
Preferred Holders or, if they cannot agree on an appraiser within ten
(10) Business Days after Delivery to the Preferred Holders of the Transfer
Notice, each shall select an appraiser of recognized standing and those
appraisers shall designate a third appraiser of recognized standing, whose
appraisal shall be determinative of such value. The cost of such appraisal shall
be shared equally by the Selling Shareholder and the Participating Preferred
Holders, with half of the cost borne by the Participating Preferred Holders pro
rata by each, based on the number of shares such Parties have expressed an
interest in purchasing pursuant to this Section 2.1. If the time for the closing
of the Participating Preferred Holders’ purchase has expired but the
determination of the value of the purchase price offered by the prospective
transferee(s) has not been finalized, then such closing shall be held on or
prior to the fifth (5th) Business Day after such valuation shall have been made
pursuant to this subsection.

2.2 Right of Co-Sale.

(a) To the extent the Preferred Holders do not exercise their respective rights
of refusal as to all of the Offered Shares pursuant to Section 2.1, each
Preferred Holder that has not exercised its Right of First Refusal (a “Co-Sale
Participant”) that notifies the Selling Shareholder in writing within fifteen
(15) calendar days after Delivery of the Transfer Notice referred to in
Section 2.1(a), shall have the right to participate in such sale of Offered
Shares on the same terms and conditions as specified in the Transfer Notice
referred to in Section 2.1(a). Such Co-Sale Participant’s notice to the Selling
Shareholder shall indicate the number of shares of Equity Securities that the
Co-Sale Participant wishes to sell under his, her or its right to participate.
To the extent one or more of the Co-Sale Participants exercise such right of
participation in accordance with the terms and conditions set forth below, the
number of Offered Shares that the Selling Shareholder may sell in the Transfer
shall be correspondingly reduced.

(b) Each Co-Sale Participant may sell all or any part of that number of shares
of Equity Securities equal to the product obtained by multiplying (i) the
aggregate number of Offered Shares covered by the Transfer Notice that have not
been subscribed for pursuant to Section 2.1 by (ii) a fraction, the numerator of
which is the number of Ordinary Shares (including Ordinary Shares issuable upon
conversion of Series A Preferred) owned by the Co-Sale Participant on the date
of the Transfer Notice and the denominator of which is the total number of
Ordinary Shares (including Ordinary Shares issuable upon conversion of Series A
Preferred) owned by the Selling Shareholder and all of the Co-Sale Participants
on the date of the Transfer Notice.

 

5



--------------------------------------------------------------------------------

(c) Each Co-Sale Participant shall effect its participation in the sale by
promptly delivering to the Selling Shareholder for transfer to the prospective
purchaser a signed written instrument of transfer and one or more certificates,
properly endorsed for transfer, which represent:

(i) the type and number of shares of Equity Securities that such Co-Sale
Participant elects to sell; or

(ii) that number of shares of Equity Securities that are at such time
convertible into the number of Ordinary Shares that such Co-Sale Participant
elects to sell; provided, however, that if the prospective third-party purchaser
objects to the delivery of shares of such Equity Securities in lieu of Ordinary
Shares, such Co-Sale Participant shall convert such shares of such Equity
Securities of the Company into Ordinary Shares and deliver a signed written
instrument of transfer and certificates contemplating such Ordinary Shares. The
Company agrees to make any such conversion concurrent with the actual transfer
of such shares to the purchaser and contingent on such transfer.

(d) The signed written instrument of transfer and the share certificate or
certificates that the Co-Sale Participant delivers to the Selling Shareholder
pursuant to Section 2.2(c) shall be transferred to the prospective purchaser in
consummation of the sale of the Offered Shares pursuant to the terms and
conditions specified in the Transfer Notice referred to in Section 2.1(a), and
the Selling Shareholder shall concurrently therewith remit to such Co-Sale
Participant that portion of the sale proceeds to which such Co-Sale Participant
is entitled by reason of its participation in such sale. To the extent that any
prospective purchaser or purchasers prohibits such assignment or otherwise
refuses to purchase shares or other securities from a Co-Sale Participant
exercising its rights of co-sale hereunder, the Selling Shareholder shall not
sell to such prospective purchaser or purchasers any Offered Shares unless and
until, simultaneously with such sale, the Selling Shareholder shall purchase
such shares or other securities from such Co-Sale Participant for the same
consideration and on the same terms and conditions as the proposed transfer
described in the Transfer Notice referred to in Section 2.1(a).

2.3 Non-Exercise of Rights. To the extent that the Preferred Holders do not
exercised their rights of first refusal and co-sale within the applicable time
periods, the Selling Shareholder shall have a period of thirty (30) days from
the expiration of such rights in which to sell the Offered Shares upon terms and
conditions no more favorable than those specified in the Transfer Notice to the
third-party transferee(s) identified in the Transfer Notice. The third party
transferee(s) shall acquire such Offered Shares subject to the first refusal and
co sale restrictions under this Agreement. In the event such Selling Shareholder
does not consummate the sale or disposition of the Offered Shares within the
applicable time period from the expiration of these rights, the first refusal
rights and co-sale rights shall continue to be applicable to any subsequent
disposition of the Offered Shares until such right lapses in accordance with the
terms of this Agreement. Furthermore, the exercise or non exercise of the rights
under this Section 2 shall not adversely affect the Parties’ rights to make
subsequent purchases or sales hereunder.

 

6



--------------------------------------------------------------------------------

2.4 Limitations to Rights of Refusal and Co-Sale. Notwithstanding the provisions
of Sections 2.1 and 2.2 of this Agreement, the first refusal and co-sale rights
shall not apply to (a) the Transfer of Equity Securities to any spouse or member
of a Holder’s immediate family, or to a custodian, trustee (including a trustee
of a voting trust), executor, or other fiduciary for the account of the Holder’s
spouse or members of the Holder’s immediate family, or to a trust for the
Holder’s own self, or a charitable remainder trust, (b) any offer or sale of
Equity Securities to the public pursuant to a registration statement filed with,
and declared effective by, the Securities and Exchange Commission under the
Securities Act or other applicable laws and regulations in the relevant
jurisdictions for such public offering, or (c) any Transfer of Equity Securities
by a Holder that is an entity to any Affiliate of such Holder or to the current
or former shareholders, partners or members which own a majority of the voting
securities of such Holder; provided, however, that in the event of any transfer
made pursuant to one of the exemptions provided by clause(s) (a), (b), or (c),
(i) the Holder shall inform the Investors of such Transfer prior to effecting it
and (ii) in the event of any Transfer made pursuant to clauses (a), or (c) only,
each such transferee or assignee, prior to the completion of the Transfer, shall
have executed documents assuming the obligations of the Holders under this
Agreement with respect to the transferred Equity Securities. Such transferred
Equity Securities shall remain “Equity Securities” hereunder, and such
transferee or donee shall be treated as a “Holder” for purposes of this
Agreement.

2.5 Prohibited Transfers. Without limiting the generality of the foregoing, no
Holder may sell, pledge, or otherwise transfer any of its Equity Securities to
(i) any of up to ten (10) competitors of Alibaba Investment Limited (“Alibaba”),
or any Affiliate of Alibaba, as set forth in the written notice delivered by
Alibaba to the Company on or prior to the date hereof (the “Alibaba Competitor
Letter”); provided, that the list of competitors set forth in the Alibaba
Competitor Letter may be altered and amended from time to time (but no more than
once in any six month period) by delivery of written notice from Alibaba to the
Company, or to (ii) any of up to ten (10) competitors of Sohu.com Inc. (“Sohu”),
or any Affiliate of Sohu, as set forth in the written notice delivered by Sohu
to the Company on or prior to the date hereof (the “Sohu Competitor Letter”);
provided, that the list of competitors set forth in the Sohu Competitor Letter
may be altered and amended from time to time (but no more than once in any six
month period) by delivery of written notice from Sohu to the Company. Except as
otherwise provided in this Agreement, no Holder may sell, assign, transfer,
pledge, hypothecate or otherwise encumber or dispose of in any way, all or any
part of any interest in the Equity Securities.

Any sale, assignment, transfer, pledge, hypothecation or other encumbrance or
disposition of Equity Securities not made in conformance with this Agreement
shall be null and void, shall not be recorded on the books of the Company and
shall not be recognized by the Company.

3. Assignments and Transfers; No Third Party Beneficiaries. This Agreement and
the rights and obligations of the Parties hereunder shall inure to the benefit
of, and be binding upon, their respective successors, assigns and legal
representatives, but shall not otherwise be for the benefit of any third party.
The rights of the Holders hereunder are only assignable (i) to any other Holder,
(ii) to a partner or affiliate of such Holder or (iii) to an assignee or
transferee who acquires Equity Securities held by a particular Holder.

4. Effect of Change in Company’s Capital Structure. If, from time to time, the
Company pays a share dividend or effects a share split or other change in the
character, amount or par value of any of the outstanding securities of the
Company, then in such event any and all new, substituted or additional
securities to which a Holder is entitled by reason of such Holder’s ownership of
Equity Securities shall be immediately subject to the rights and obligations set
forth in this Agreement with the same force and effect as the share subject to
such rights immediately before such event.

 

7



--------------------------------------------------------------------------------

5. Additional Ordinary Holders. In the event that after the date of this
Agreement, the Company issues Ordinary Shares, or options to purchase Ordinary
Shares, to any employee, consultant, executive or any third party that will hold
at least one percent (1%) of the issued and outstanding Ordinary Shares of the
Company following such issuance, the Company shall, as a condition to such
issuance, cause such employee, consultant, executive or applicable third party
to execute a counterpart signature page hereto as an Ordinary Holder, and such
person shall thereby be bound by, and subject to, all the terms and provisions
of this Agreement applicable to an Ordinary Holder.

6. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail if sent during normal business hours of the recipient, and if not, then on
the next Business Day, (iii) when sent by facsimile at the number shown below
the signature of each Party on the signature page of this Agreement, upon
receipt of confirmation of error-free transmission, or (iv) three (3) Business
Days after deposit with an international reputable overnight delivery service,
postage prepaid, sent to the address shown below the signature of each Party on
the signature page of this Agreement (or at such other addresses as shall be
specified by notice given in accordance with this Section 6), with next- or
second-business-day delivery guaranteed, provided that the sending Party
receives a confirmation of delivery from the delivery service provider. The
occurrence of the events set forth in clauses (i) to (iv) above shall constitute
“Delivery” of notice.

7. Further Instruments and Actions. Upon the terms and subject to the conditions
herein, each of the Parties hereto agrees to use its reasonable best efforts to
take or cause to be taken all action, to do or cause to be done, to execute such
further instruments, and to assist and cooperate with the other Parties hereto
in doing, all things necessary, proper or advisable under applicable laws or
otherwise to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement and, to the extent
reasonably requested by another Party, to enforce rights and obligations
pursuant hereto

8. Term. This Agreement shall terminate and be of no further force or effect
upon the consummation of a Qualified IPO or, following any Liquidation Event (as
such term is defined in Section 10(A)(2) of the Company’s Amended and Restated
Memorandum of Association (the “Amended Memorandum”), the date on which all
monies or other assets distributable to all holders of Series A Preferred have
been distributed in full in compliance with all provisions set forth in
Section 10(A)(2) of the Amended Memorandum.

9. Entire Agreement. This Agreement contains the entire understanding of the
Parties hereto with respect to the subject matter hereof and supersedes all
other agreements between or among any of the Parties with respect to the subject
matter hereof.

10. Governing Law and Dispute Resolutions.

(a) This Agreement shall be governed by and construed under the laws of the
State of New York as applied to agreements among New York residents entered into
and to be performed entirely within New York, without regard to principles of
conflict of laws thereunder.

(b) Each of the Parties hereto irrevocably (i) agrees that any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in Hong Kong under the UNCITRAL Arbitration Rules in
accordance with the HKIAC Procedures for the Administration of International
Arbitration in force at the date of this Agreement (the “Arbitration Rules”),
(ii) waives, to the fullest extent it may effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such arbitration, and
(iii) submits to the exclusive jurisdiction of Hong Kong in any such
arbitration. There shall be one (1) arbitrator, selected in accordance with the
Arbitration Rules. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The parties to the
arbitration shall each pay an equal share of the costs and expenses of such
arbitration, and each party shall separately pay for its respective counsel fees
and expenses.

 

8



--------------------------------------------------------------------------------

(c) In the event of two or more arbitrations having been commenced under this
Agreement, the tribunal in the arbitration first filed (the “Principal
Tribunal”) may in its sole discretion, upon the application of any party to the
arbitrations, order that the proceedings be consolidated before the Principal
Tribunal, which will have the jurisdiction to resolve all disputes forming part
of the consolidation order, if (i) there are issues of fact and/or law common to
the arbitrations, (ii) the interests of justice and efficiency would be served
by such a consolidation, and (iii) no prejudice would be caused to any party in
any material respect as a result of such consolidation, whether through undue
delay or otherwise. Such application shall be made as soon as practicable and
the party making such application shall give notice to the other parties to the
arbitrations.

11. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company, holders of a majority of the Ordinary Shares
voting as a separate class, and each holder of Series A Preferred. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon the
Company and all Holders and their respective successors and assigns.

12. Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

13. Attorney’s Fees. In the event that any dispute among the Parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

14. Specific Performance. The Parties hereto acknowledge that, in view of the
transactions contemplated by this Agreement, each Party would not have an
adequate remedy at law for money damages in the event that this Agreement has
not been performed in accordance with its terms, and therefore agrees that the
non-breaching Parties shall be entitled to specific enforcement of the terms
hereof in addition to any other remedy to which such non-breaching Parties may
be entitled at law or in equity.

15. No Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right, power or remedy hereunder at any
one or more times be deemed a waiver or relinquishment of such right, power or
remedy at any other time or times

 

9



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Right of First Refusal
and Co Sale Agreement as of the date first written above.

 

COMPANY: SOGOU INC.

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

 

SIGNATURE PAGE TO RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT



--------------------------------------------------------------------------------

INVESTORS: ALIBABA INVESTMENT LIMITED

By:

 

 

Name:

 

Title:

 

Address:

 

 

CHINA WEB SEARCH (HK) LIMITED

By:

 

 

Name:

 

Title:

 

Address:

 

 

PHOTON GROUP LIMITED

By:

 

 

Name:

 

Title:

 

Address:

 

 

 

SIGNATURE PAGE TO RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT



--------------------------------------------------------------------------------

ORDINARY HOLDERS: SOHU.COM (SEARCH) LIMITED

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

 

SIGNATURE PAGE TO RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Ordinary Holders

 

Ordinary Holder

   Ordinary Shares  

Sohu.com (Search) Limited

     136,000,000   

TOTAL

     136,000,000   



--------------------------------------------------------------------------------

EXHIBIT B

Schedule of Investors

 

Investor

   Series A Preferred  

Alibaba Investment Limited

     24,000,000   

China Web Search (HK) Limited

     14,400,000   

Photon Group Limited

     38,400,000   

TOTAL

     76,800,000   